Title: To George Washington from Edward Hand, 24 October 1782
From: Hand, Edward
To: Washington, George


                  
                     Sir
                     Camp Verplanks Point 24th Octor 1782
                  
                  From the Remarks your Excellency this Day made when you hond me with a Conference on the Subject of the Adjutant General’s Department it is plain to me that you must have misconstrued the Resolve of Congress of the  of August last or that the Tenor of that Resolution is Different from what Congress conceive it to be—I inclose the Resolve from it your Excellency may perceive that the Adjutant General cannot draw more than four rations ⅌ Day inkind and that he is debarr’d the privelege of Servants or any allowance for them and that his Assistants are confined to 1 1/2 Ration ⅌ Day and prevented from taking the servants their Rank in the Line entitle them to by a late Regulation.
                  When I entered the service it was not with mercernary views nor is my present conduct influenced by such motives—I have served from the Commencement of the War and I must confess will leave the Army with Regret before the Peace and Rights of the Country which has adopted me are establish’d—if a continuance of my Services are acceptable and can exist without implied Reproach and as from the present Posture of Affairs I see no prospect of having it in my power to render personal service unless it be in the Office I now hold—I am willing to continue in it if I am allowed the Priveledges and Emoluments of a Brigadier to their fullest extent and if the Assistants in the Office can enjoy the Advantages they would be entitled to by their Rank in the Army exclusive of their Monthly Pay—if that cannot be admitted I must entreat your Excellencys permission to decline the Office of Adjutant General and follow the fortunes of a Brigadier—I beg your Excellency to be persuaded that I have the highest sense of the repeated indulgences I have experienced at your Hands—and Have the honor to be with the Greatest Respect Yr Excellency’s Mo. Obt & Mo. Hble Servt.
               